     Case: 3:20-cv-00335-NBB-DAS Doc #: 18 Filed: 06/17/21 1 of 1 PageID #: 42




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

JEFFERY D. RUFFIN                                                                PLAINTIFF

V.                                           CIVIL ACTION NO. 3:20-CV-00335-NBB-DAS

OFFICER M. PORTER, et al.                                                    DEFENDANTS

                                    FINAL JUDGMENT

       In accordance with the Memorandum Opinion and Order issued today, Plaintiff’s claims

against Defendants Sgt. L. Pigeon, D. Warden B. Tyler, and Warden J.J. Williams are hereby

DISMISSED with prejudice for Plaintiff’s failure to state a claim upon which relief may be

granted.

       SO ORDERED this, the 17th day of June, 2021.


                                                  /s/ Neal Biggers     __________
                                                  NEAL B. BIGGERS, JR.
                                                  UNITED STATES DISTRICT JUDGE
